Judgment of the Supreme Court, Bronx County (and a jury), rendered March 30, 1973 in the office of the clerk, convicting defendant of criminal sale of a dangerous drug in the third degree (one count) and criminal possession of a dangerous drug in the third, fourth (three counts) and sixth (two counts) degrees (formerly Penal Law, §§ 220.35, 220.15 and 220.05) and sentencing him to concurrent indeterminate terms with a maximum of eight years, unanimously reversed, on the law, and a new trial directed. Among a number of reasons warranting reversal, we find that the trial prosecutor improperly delved into two prior arrests (both cases having been dismissed) and suggested thereby that defendant was a seller in the housing project in which he lived. The prosecutor’s cross-examination and summation was intended solely to portray defendant as a narcotics pusher rather than to impeach his credibility (People v Reyes, 48 AD2d 632; People v Santiago, 47 AD2d 476). In addition, through his questioning, the prosecutor improperly brought before the jury out-of-court statements critical of defendant’s conduct made by persons who did not testify as witnesses at the trial herein. Concur&emdash;Kupferman, J. P., Birns, Capozzoli, Lane and Lynch, JJ.